Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable by JP07277649 (“Shirai”) in view of USPGPub No. 2018/0148300 (“Smith”).
Regarding claim 1, Shirai discloses a device (13) for installing portions of a passenger conveyor that includes a plurality of steps (fig. 1, paras. [0012] & [0016], wherein all references to the Shirai specification refer to the machine translation submitted herewith, and, all references to the Shirai figures refer to the document submitted with the IDS filed on January 13, 2020), the device comprising: a base (14 & 15) configured to be situated in a selected position on at least one of the steps (figs. 1 & 6, para. [0016]); and a template (elements 17-22 of figs. 1, 5 & 6) supported on the base (figs. 1 & 6, para. [0016]), the template including at least one balustrade position indicator (elements 21 & 22) situated at a preselected angle relative to the base (fig. 5), the balustrade position indicator defining an installation position for a balustrade supporting component of a passenger conveyor (figs. 1, 2 & 4, para. [0017] & [0019]), the installation position establishing a lateral and vertical position of the balustrade supporting component relative to the at least one of the steps (paras. [0019], wherein movement of the shims establishes a lateral position and vertical orientation of element 24 with respect to the steps).
Shirai fails to explicitly teach the position indicator defining the installation position of the balustrade supporting component received against the balustrade position indicator. However, this would have been obvious in view of Smith.
Smith is directed to a measuring tool (para. [0100]). The measuring tool comprises a string (figs. 1-4; paras. [0022] & [0105]) and a measuring tape extending perpendicularly from the string and movably attached thereto via a fastener loop or suspension loop (figs. 1-4, paras. [0104], [0108] & [0116].
In this case, Shirai teaches to measure the distance from pieces of yarn/string with a measuring device. One of ordinary skill in the art knows that manually holding a ruler between two objects is relatively inaccurate due to shaking of the hand, not aligning the end of the ruler accurately, and other human errors. Smith teaches a measuring tool to accurately measuring from a piece of string, i.e. by slidably attaching measuring tape to the string via a fastener loop. There would be a reasonably expectation of success of slidably attaching measuring tape to the string of Shirai, and that doing so will provide a more accurate and reliable way of measuring a distance from the string by reducing some human error. 

Regarding claim 4, Shirai et al. fails to explicitly teach the at least one balustrade position indicator comprises two balustrade position indicators situated on opposite sides of the template. However, this would be obvious. Shirai teaches that escalators comprise panels on both sides of the steps. Thus, it would be obvious to provide the opposite side of the device of Shirai et al. with balustrade position indicators 21 & 22 for the purpose of measuring the distance between the device and the panels on the other side of the escalator because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In this case, adding elements 21 & 22 of Shirai to the opposite side of the device will perform the same expected function of allowing the distance to the opposite balustrade panels to be measured.
Regarding claim 9, Shirai further discloses the base includes a surface configured to be received against the at least one of the steps (fig. 1, i.e. the bottom surface of base 14/15 and the surface abutting projection 16a); the base includes a plurality of tabs extending from the surface; and the tabs are configured to engage a feature of the at least one step to prevent movement of the base relative to the at least one of the steps along at least one direction (fig. 1, wherein the base has a tab that extends to contact projection 16a to prevent movement of the base with respect to the steps in at least the horizontal direction when viewing fig. 1).
Regarding claim 10, Shirai further discloses the tabs are configured to prevent movement of the base relative to the at least one of the steps along at least two generally perpendicular directions (the tabs also help prevent movement in the vertical direction when viewing fig. 1).
Claim 11 recites at least one of the tabs is situated to be received adjacent a front face of the at least one of the steps. This limitation is interpreted as intended use. The tabs of Shirai are capable of being adjacent the front face of the steps, for example, by moving the jigs 13 illustrated in fig. 5 closer to the front face of the steps.
Claim 12 recites the at least one of the steps includes a plurality of grooves; and at least one of the tabs is configured to be at least partially received into one of the grooves. The projections 16a of the steps form a groove in the step that the tabs are configured to be received in (fig. 1).
Regarding claim 15, Shirai further discloses the base is configured to be received on a tread surface of the steps (fig. 1); the preselected angle is 0 degrees (fig. 5, wherein elements 21 & 22 extend at zero degrees with respect to the base for at least a portion of their length); and the balustrade position indicator includes a surface that is parallel to the tread surface when the base is received on the tread surface (fig. 5, wherein an outer surface of indicators 21 & 22 is parallel to the tread surface for at least a portion of the indicators 21 & 22 length).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai as applied to claim 1 above, and further in view of Wikipedia, Escalator, https://en.wikipedia.org/wiki/Escalator, Screenshot Captured on April 1, 2015 (“NPL”).
Regarding claims 13 and 14, Shirai fails to explicitly teach the preselected angle is between 25 and 45 degrees, and, the preselected angle is 30 or 35 degrees. However, this would have been obvious in view of NPL.
NPL is directed to escalators (page 1, wherein all references to NPL refer to the document submitted with the office Action mailed on July 23, 2020). NPL teaches that escalators usually have an inclination of 30 degrees from the horizontal floor (page 3). In this case, Shirai teaches an escalator that rises by a predetermined angle (fig. 5), but is silent as to the exact angle. NPL teaches that it is known for an escalator to rise by an angle of 30 degrees. As such, it would be obvious and predictable to modify the escalator of Shirai to have an inclination of 30 degrees.
Given the above modification, since Shirai teaches elements 21 & 22 to have an angle that matches the inclination angle of the escalator (fig. 5), elements 21 & 22 will also have an angle of 30 degrees from the horizontal floor/steps, and, thus the base which extends horizontally on the steps.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,421,076 (“Adrian”) in view of US Patent No. 5,695,040 (“Watanabe”).
Claim 1 recites a device for installing portions of a passenger conveyor that includes a plurality of steps. Adrian is directed to assembling a balustrade for an escalator (col. 1 lines 8-20), specifically, a device 38 for holding the balustrade panels 34 (fig. 2, col. 3 lines 50-65). Adrian teaches a base (36) configured to be situated in a selected position (figs. 1 & 2) ; and a template (44) supported on the base. 
Claim 1 also recites the template including at least one balustrade position indicator situated at a preselected angle relative to the base. Adrian teaches the template 44 comprising a balustrade position indicator 40 & 55 that is installed at a predetermined orientation or angle with respect to the base (fig. 2).
Claim 1 further recites the balustrade position indicator defining an installation position for a balustrade supporting component of a passenger conveyor received against the balustrade position indicator. Adrian teaches elements 40 & 55 each help define the location of slot 48, which is an installation positon for a balustrade supporting component 46 (fig. 2, col. col. 3 lines 50-66) . Adrian further teaches the installation position (slot 48) establishing a lateral and vertical position of the balustrade supporting component (46) relative to the at least one of the steps (fig. 2). In addition, component 46 is received against element 40, which is part of the balustrade position indicator.
Adrian fails to explicitly teach the base configured to be situated on at least one of the steps. However, this would have been obvious in view of Watanabe.
Watanabe is also directed to escalators (col. 1 lines 5-7). Similarly to Adrian, Watanabe teaches that it is known to provide a gap between the steps and the balustrade panels (col. 1 lines 36-42). Watanabe teaches that it is known to provide a brush or wiper on the steps that is configured to contact the balustrade panels in order to prevent foreign objects from becoming lodged between the steps and the balustrade panels (figs. 2 & 4, col. 1 lines 42-49, col. 3 lines 8-37).
In this case, Adrian teaches an escalator having steps, a base of balustrade panels that are adjacent to the steps, and a gap between the steps and the base. Watanabe teaches one of skill in the art that there would be a reasonable expectation of success of providing the steps with brushes or wipes, and, that doing so will help prevent foreign objects from becoming 
Given the above modification, the skirt panel 62, which is a part of base 36, is configured to contact, or be situated on, the steps 15 (Adrian, fig. 2).
Claim 2 recites the balustrade position indicator comprises a plate having a thickness corresponding to a thickness of a balustrade panel. The indicator includes a plate 55 having a thickness that corresponds to a thickness of the balustrade panel 34 (fig. 2).
Claim 3 recites the plate has a lower edge aligned at the preselected angle and spaced above the base a distance corresponding to the vertical position of the balustrade supporting component. Element 55 is positioned above at least a portion of the base. Since element 55 is aligned with balustrade supporting component 46, the element 55 will be positioned corresponding to a vertical position of component 46.
Claim 4 recites at least one balustrade position indicator comprises two balustrade position indicators situated on opposite sides of the template. Since balustrade panels 34 are provided on both sides of the escalator (Adrian, fig. 1), the template also includes the element 44 on the opposite side of the escalator. Thus, the indicators will be provided on opposite sides of the template.
Claim 5 recites a lateral spacing between the two balustrade position indicators equals an installed distance between balustrade panels. Since the balustrade position indicators 40 contact the balustrades, the distance between the slot 48 of the indicators on opposite sides of the escalator with equal the distance between balustrade panels 34 (figs. 1 & 2).
Claim 6 recites the template comprises a frame; the frame includes side pieces situated at the preselected angle; and the side pieces define an installation position for outer decking components. Adrian teaches the template 44 comprising a frame, or outer enclosure (fig. 2). The frame includes side pieces that define an installation position for outer decking components 58 (fig. 2, wherein the side pieces are the clips of the template 44 that engage clips of outer decking 58). At least one of the side pieces/clips of the template is oriented perpendicular to a portion of the base (fig. 2).
Regarding claim 7, Adrian et al. further teaches the side pieces are configured to orient deck clips relative to the steps (Adrian, fig. 2).
Regarding claim 8, Adrian et al. further teaches the side pieces comprise elongated beams (fig. 2); the deck clips or the beams include at least one channel or groove (fig. 2, wherein both the side pieces and deck clips comprise a channel or groove); and the channel or groove is configured to receive a portion of the other of the deck clips or the beams (fig. 2, wherein at least the side pieces comprise a groove that receives a portion of the deck clips).

Response to Arguments
Applicant's arguments filed October 22, 2020 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 5 of the remarks, Applicant argues that Shirai fails to teach the added limitation to claim 1. The examiner agrees and has withdrawn the 102 rejection. However, Shirai has been modified to teach the added limitation.
On pages 5-6 of the remarks, Applicant argues that the jig of Adrian, as illustrated in fig. 3A, is not intended to be received on steps of an escalator, and, does not define an installation position of a balustrade component relative to a step of an escalator. 
The rejection over Adrian does not rely on the structure of the jig as illustrated in fig. 3A in rejecting the claims. The rejection relies on the structure of device 38 as illustrated in fig. 2 of Adrian. The scope of claim 1 is not limited to a removable jig as described in Applicant’s specification. Instead, claim 1 merely requires a device capable of being situated on a step and comprising the structure of the template. Adrian et al. teach these limitations as detailed in the rejection. The examiner recommends amending the claims to clarify that the device is separate from the structure of the escalator. For example, by reciting that the device is configured to be removed from the steps after installation of the balustrade supporting component.
Applicant further argues that there is no usefulness in adding skirt panel brushes to the jig of Adrian, and, skirt panel brushes are not capable of supporting a base on steps in a reliable manner. 
As detailed above, the rejection does not rely on the jig taught by Adrian.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”